PER CURIAM.
Appellant seeks review of an order denying his motion for post-conviction relief, pursuant to Florida Rule of Criminal Procedure 3.850, without an evidentiary hearing.
Appellant filed a pro se motion for post-conviction relief to which the state responded by pointing out certain procedural deficiencies and raising the defense of laches. The trial court denied the motion on both of said grounds. Appellant then filed a motion for rehearing in which he substantially cured the procedural deficiencies. In addition, he alleged facts and cited authorities that indicate that an evidentiary hearing was necessary to rule on the laches defense. Nevertheless, the trial court again denied the motion.
We hold that, under the allegations contained in the pleading before the trial court, appellant was entitled to an eviden-tiary hearing. Accordingly, the order appealed from is reversed and the cause is remanded to the trial court with directions to hold an evidentiary hearing on appellant’s post-conviction relief motion.
DOWNEY, POLEN and GARRETT, JJ., concur.